Friedman, J.,
dissents in a memorandum as follows: I respectfully dissent. In my view, the record establishes, as a matter of law, that plaintiff was working as defendant’s special employee when he was injured. That plaintiff, a qualified commercial driver, may have been working without direct supervision at the time of his accident does not change this conclusion, since constant direct supervision—which is typically absent in the case of a professional driver—is not necessary for the employee to be deemed to be working under the employer’s control and direction (see Warner v Continuum Health Care Partners, Inc., 99 AD3d 636, 637 [1st Dept 2012]). Accordingly, I would reverse and grant defendant’s motion for summary judgment dismissing the complaint based on the bar of the Workers’ Compensation Law.